El, Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El apelante fue convicto de un delito de robo. Apela 'de la sentencia de dos años y seis meses de presidio que le fuera impuesta y señóla como único error cometido por la corte sentenciadora el de haber declarado sin lugar la alegación de exposición anterior (former jeopardy), presentada al ser llamado el caso para juicio el 12 de julio de 1945.
La referida alegación dice así:
“El acusado alega haber sido ya expuesto y condenado del delito imputádole, según lo resolvió este Tribunal de Distrito de Aguadilla el día 9 de abril de 1945, mientras presidía el Tribunal el I-Ion. Domingo Massari, Juez en Comisión.”
*199De acuerdo con la transcripción de la evidencia, el inci-dente se desarrolló así:
Declaró el Secretario de la Corte de Distrito, que el 9 de abril de 1945 al ser llamado el caso para la celebración de! juicio ante el Juez Massari, se dió lectura a la acusación y el acusado reiteró su alegación de no culpable. El fiscal ofreció en evidencia la confesión escrita del acusado, sin ob-jeción por parte de la defensa. Acto seguido el acusado re-tiró su alegación de inocencia y se declaró culpable del de-lito de robo imputádole en la acusación. La corte lo declaró convicto, y señaló el siguiente día para el pronunciamiento de la sentencia. De la minuta aparece lo que sigue:
“Hoy, 10 de abril de 1945, día señalado para dictar,sentencia en esta causa, al tener conocimiento el Hon. Domingo Massari, Juez en Comisión, de que la alegación de culpabilidad del acusado hecha en el día de ayer obedeció a su creencia.de que se le impondría la pena mínima, por las razones expuestas en la resolución escrita unida a los autos le permite retirar dicha alegación, quedando el caso pendiente para su vista y se inhibe de conocer de esta causa, seña-lándola para el día 24 de abril de 1945.”
El Lie. Gelpí, abogado del acusado, después de corrobo-rar lo declarado por el Secretario, declaró: que al ser lla-mado el caso él le manifestó al Juez que no había impedi-mento legal alguno para que se impusiese la pena al acusado y que éste estaba listo para que se dictara la sentencia. Que el Juez le preguntó si el acusado tenía en mente que se le impondría la pena mínima y él le contestó que no podía saber lo que el acusado tenía en mente. Que el Juez le invitó a que hiciese una moción para que se diera por no actuado todo lo ocurrido en el día anterior y él se negó a compla-cerlo; que al ordenarle el Juez que hiciera una moción eu ese sentido, él le informó que no podía acatarla; y que’en-tonces el juez dictó una orden dejando sin efecto todo lo ac-tuado el día anterior. Que en corte abierta y ante el Juez Massari se hicieron manifestaciones de que el acusado al de-*200clararse culpable estaba bajo la impresión de que se le ha-bría de imponer una pena mínima y el Juez negó rotunda-mente que él hubiese prometido pena alguna al acusado.
SI abogado defensor alegó entonces que “después de con-sultar la prueba en este caso este abogado a nombre del acu-sado renuncia a la cuestión de exposición y convicción anterior . . ., por entender que es mejor a los derechos del 1 acnsado no levantar esta cuestión, que posiblemente esté vi-ciada de nulidad”; y solicitó permiso para retirar dicha de-fensa. La corte denegó el permiso y procedió a oír la de-claración de Agustín Hernández, taquígrafo de la corte, quien leyendo de las notas tomadas por él en la sesión del 10 de abril de 1945, informó, en síntesis, como sigue: El ■Juez dirigiéndose al acusado le dijo: “la Corte quiere saber si TJd. en realidad ratifica su declaración de culpabilidad en este caso o no”, a lo que respondió el acusado: “Sí se-ñor; siempre y cuando que haya una consideración”. La ■Corte hizo constar que los acusados no pueden imponer con-diciones a la Corte y que cuando un acusado se declara culpable asume las consecuencias de la pena que pueda impo-nérsele; y volvió a preguntar al acnsado si después de ha-ber oído las manifestaciones de la Corte ratificaba su decla-ración de culpabilidad, contestando el acnsado, afirmativa-mente. Preguntó entonces el Juez “si hay algún motivo que impida dictar sentencia en este caso”. Contestó el abogado defensor que su defendido lo había manifestado que hay im-pedimento y “que él no está conforme con que se dicte sen-tencia en este caso a menos que no se le imponga el mínimum de la pena”. Negóse la corte a aceptar las condiciones im-puestas por el acusado y concedió a éste permiso para reti-rar su alegación de culpabilidad y proteger así sus derechos, y añadió: “La Corte lo que quiere aclarar es que si el acu-sado equivocadamente ha estado en la creencia de que se le iba a imponer determinada pena, y creyendo que se le iba a imponer esa pena que él tiene en su pensamiento fué que se *201declaró culpable, la Corte quiere darle la oportunidad de que retire su alegación de culpabilidad y así él queda libre para hacer la alegación que él crea conveniente a su derecho”. Continuó la discusión entre el abogado -y el Juez y éste la terminó resolviendo que la corte no podía aceptar la alega-ción de culpabilidad del acusado por no ser una declaración Libre, espontánea y voluntaria. La corte se abstuvo de dic-tar sentencia y señaló el caso “para la continuación de la vista del misino”, dejando sin efecto todo lo actuado, inclu-yendo la admisión que el acusado hiciera de su propia con-fesión.
No erró la corte inferior, al declarar sin lugar la defensa de exposición anterior. La resolución del Juez Massari de-jando sin efecto la alegación de culpabilidad y la convicción del acusado fue en efecto una declaración de nulidad de todo lo, actuado y La concesión de un nuevo juicio. Los derechos substanciales del acusado no fueron afectados en modo al-guno y quedaron ■. debidamente protegidos. El caso de Pueblo v. Petra Cruz de Aybar, 54 D.P.R. 42, en que des-cansa el apelante, no es de aplicación a los hechos del pre-sente. Allí, después de comenzado el juicio y de -haberse examinado el primer testigo de cargo, la corte de su propia moción y en contra de la oposición de la acusada suspendió la vista y señaló el caso para ser visto en otra fecha, en la cual se volvió a dar comienzo al juicio. La situación en el caso de autos, creada por las actuaciones del propio acu-sado, es distinta. No hubo doble exposición.

La sentencia recurrida está justificada por la prueba y debe ser confirmada.